DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on March 16, 2021, in which claims 1-20 are presented for further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April, 16, 2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more.
At step 1, claims 1, 8, and 15 recite a method, storage system, and tangible computer readable media comprising a combination of concrete devices (a memory, processor, and 
At step 2A, prong one, the claim recites “receiving a query relating to metadata of a storage system; determining which of a plurality of authorities…..; distributing the query to the authorities that have ownership of the user data associated with the metadata to which the query pertains…; transmit a reply to a metadata query engine residing in one of the plurality of storage nodes; and aggregating the information from the replies to the query from the authorities, to form a query reply for transmission responsive to the receiving.
The limitation of receiving a query relating to metadata of a storage system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “receiving” in the context of this claim encompasses data gathering that receives metadata of a storage system.
The limitation of determining which of a plurality of authorities…..;, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “determining” in the context of this claim encompasses an observation or evaluation of a plurality of authorities.
The limitation of distributing the query to the authorities that have ownership of the user data associated with the metadata to which the query pertains…;, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but 
The limitation of transmit a reply to a metadata query engine residing in one of the plurality of storage nodes …;, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “transmitting” in the context of this claim encompasses display certain result of the observation or evaluation of a plurality of authorities.
The limitation of aggregating the information from the replies to the query from the authorities, to form a query reply for transmission responsive to the receiving, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “aggregating” in the context of this claim encompasses display certain result of the observation or evaluation of a plurality of authorities.
If a claim limitation, under its broadest reasonable , covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
 This judicial exception is not integrated into a practical application. In particular, the claim recites controlling how and where data is stored, have ownership of ranges of user data associated with the metadata to which the query pertains. This limitation is recited at a high level 
The aggregating represents mere data gathering (obtaining information from the replies to the query from the authorities, to form a query reply) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of comparing and analyzing. The aggregated is recited at a high level of generality, and it is therefore insignificant extra-solution activity (see MPEP 2106.05(g)). Similarly, “controlling how and where data is stored, have ownership of ranges of user data associated with the metadata to which the query pertains” limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g). Even when viewed in combination, the additional elements in the claim do no more than automate the mental processes using the computer component as a tool.
The claims further recite the additional elements "a plurality of storage nodes, a processor, a plurality of authorities, and at least one storage unit". The plurality of storage nodes, processor, plurality of authorities, and at least one storage unit, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The "at least one storage unit having a first memory configured to hold metadata and a second memory configured to hold user data, wherein each authority owns a range of user data; at least one storage node having a metadata query engine", does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is hereby directed to an abstract idea.

Claims 3 and 10 are dependent on claims 1, and 8 respectively and includes all the limitations of claim 1, and 8. Therefore, claims 3 and 10 recite the same abstract idea of "a human analyzing data" .The claim recites the additional limitations of “formatting the aggregated replies to form the query reply”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claims 4, 11 and 17 are dependent on claims 1, 8 and 15 respectively and includes all the limitations of claim 1, 8 and 15. Therefore, claims 4, 11 and 17 recite the same abstract idea of "a human analyzing data" .The claim recites the additional limitations of “wherein at least one of the authorities to which the query or portions thereof is distributed is in a storage node differing from the at least one storage node that has the metadata query engine receiving the query”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.




Claims 6, 13 and 19 are dependent on claims 1, 8 and 15 respectively and includes all the limitations of claim 1, 8 and 15. Therefore, claims 6, 13 and 19 recite the same abstract idea of "a human analyzing data" .The claim recites the additional limitations of “wherein: a processor of the one of the plurality of storage nodes performs the receiving, query parsing, and query reply formatting; a processor of a second one of the plurality of storage nodes performs the determining; and a processor of a third one of the plurality of storage nodes performs the accesses to the metadata as duties of the authorities receiving the distributed query or portions of the query”, which elaborates in the abstract idea and does not add a meaningful limitation to the method, and is an extra-solution activity that does not meaningfully limit the claim.

Claims 7, 14 and 20 are dependent on claims 1, 8 and 15 respectively and includes all the limitations of claim 1, 8 and 15. Therefore, claims 7, 14 and 20 recite the same abstract idea of "a human analyzing data" .The claim recites the additional limitations of “wherein: the metadata includes information about changes to the user data; the query is a real-time question about transactions involving the user data; and replies to the query or portion thereof from each authority are based on accesses to the information about changes to the user data”, which 

Claim 2, 9 and 16 are dependent on claims 1, 8 and 15 respectively and includes all the limitations of claim 1, 8 and 15 respectively. Therefore, claims 2, 9 and 16  recites the same abstract idea of "a human analyzing data" .The claim recites the additional limitations of “wherein a metadata query engine is configured to receive the query and select a master authority from among the plurality of authorities, and wherein the master authority is configured to perform the determining, the distributing and the aggregating”, which integrate into a practical application that render claims 2, 9 and 16 eligible under 35 USC 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,934,089 (plurality of storage nodes in a single chassis is provided. The plurality of storage nodes in the single chassis is configured to communicate together as a storage cluster. Each of the plurality of storage nodes includes nonvolatile solid-state memory for user data storage. The plurality of storage nodes is configured to distribute the user data and metadata associated with the user data throughout the plurality of storage nodes such that the plurality of storage nodes maintain the ability to read the user data, using erasure coding, despite a loss of two of the plurality of storage nodes. A plurality of compute nodes is included in the single chassis, each of the plurality of compute nodes is configured to communicate with the plurality of storage nodes. A method for accessing user data in a plurality of storage nodes having nonvolatile solid-state memory is also provided).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.




For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 20, 2021